Citation Nr: 0618205	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-37 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (38 U.S.C. Chapter 30).


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to March 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision of the Department of 
Veterans Affairs Regional Office in Muskogee, Oklahoma which 
denied eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code. 



FINDINGS OF FACT

1.  The veteran entered active military duty in September 
1999, with an enlistment period of three years.

2. The veteran was discharged in March 2001, for the 
convenience of the government, after serving 18 months and 5 
days.

3.  The veteran was not discharged from active duty for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving not less than 30 months of 
continuous active duty under her 3-year obligation of 
service, involuntarily for convenience of the Government as a 
result of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with the performance of duty.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met. 38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7042 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address 
the Veterans Claims Assistance Act of 2000 (VCAA) that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA will make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided VCAA notice 
as required by 38 U.S.C.A. § 5103(a). However, such notice 
is not required in this case because the Board finds that it 
is the law in this case, and not the evidence, that is 
dispositive.  An opinion from the VA General Counsel has 
held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or required to develop evidence to substantiate a claim, 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VCAA notice, or in this case the absence of the 
VCAA notice, there is no prejudice to a claimant as a result 
of the error if the benefit sought could not possibly have 
been awarded as a matter of law.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 116 (2005) ("This Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Board 
also notes that the Court has held that "strict adherence 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in the Court's 
unnecessarily imposing additional burdens on the BVA and DVA 
with no benefit flowing to the veteran."  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
Board finds that no further action is necessary with respect 
to the VCAA since it is the law, and not the evidence, that 
is dispositive in this case.

Legal Criteria and Analysis

In this case, the veteran entered active military duty in 
September 1999.  Therefore, she has satisfied the first prong 
of 38 U.S.C.A. § 3011 (West 2002).  However, the veteran 
failed to satisfy the second prong, as she did not serve her 
obligated period of service, which was 3 years, and did not 
complete at least 30 months of continuous active duty.  
Rather, the veteran was discharged in March 2001, after 
serving 18 months and 5 days.  

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if she was discharged or released from active 
duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving not 
less than 30 months of continuous active duty under an 
obligated three or more year period of service, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with the performance 
of duty.  38 U.S.C.A. § 3011(a)(1)(B).

Again, the evidence does not satisfy the aforementioned 
criteria.  The veteran, in her August 2004 Notice of 
Disagreement asserts that she was separated under a Chapter 8 
(hardship due to pregnancy).  She further contends that her 
pregnancy, affected her performance as a soldier and her 
workload and responsibilities were overwhelming with the 
special conditions that her doctor placed her on.  However, 
although the veteran asserts that she received a hardship 
discharge, the Board observes that the information available 
from the Department of Defense establishes that she was 
discharged due to the convenience of the government less than 
30 months from her entering military service and not for any 
other reason.  The Board is bound by the Army's indicated 
determination for the reason of the veteran's separation from 
the military and is not at liberty to change such 
determination.  Service department determinations as to a 
veteran's service are binding on VA.  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c) (2005) (setting out the types of evidence required 
to establish periods of service and character of discharge).  
The service department's decision on such matters is 
conclusive and binding on VA.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Thus, in light of the foregoing, the 
veteran is not eligible for Chapter 30 benefits under 38 
U.S.C.A. § 3011(a)(1)(B) as she was not discharged for any of 
the previously noted reasons.

Second, the appellant may establish eligibility by showing 
that, as of December 31, 1989, she was eligible for Chapter 
34 educational benefits, and she served on active duty at any 
time between October 19, 1984 to July 1, 1985. 38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 21.7044(a) (2005).  
Based on service personnel records, the appellant does not 
meet the requisite eligibility criteria under these 
provisions.  As of December 31, 1989, the appellant was not 
eligible for Chapter 34 benefits and she did not serve on 
active duty in the 1980s.

Third, the appellant may establish eligibility by showing, in 
part, that she was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under 10 U.S.C. §§ 1174a, 1175. 38 U.S.C.A. §§ 
3018A, 3018B (West Supp. 2002); 38 C.F.R. § 21.7045 (2002).  
In this case, the appellant was discharged after February 2, 
1991, but not involuntarily; thus, she is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3018A.  She also is 
not eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3018B because there is no evidence that she was discharged 
pursuant to voluntary separation incentives. 

The veteran also contends that during service, she paid 
$1,200.00 to participate in the Chapter 30 program and that 
such payment entitles her to Montgomery GI Bill benefits.  
The record indeed demonstrates that she paid money to 
participate in such program.  However, the Board notes that 
such payment does not equate to Chapter 30 eligibility.  
Applicable law governing the reduction of basic pay to 
establish Chapter 30 educational assistance specifies that 
the basic pay of any individual shall be reduced by $100 for 
each of the first 12 months that such individual is entitled 
to such pay, and that any amounts by which the basic pay of 
an individual is reduced shall revert to the Treasury and 
shall not be considered to have been received or to be within 
the control of any such individual.  38 U.S.C.A. § 3011(b).  
See also OPM v. Richmond, 496 U.S. 414, 424 (1990) (holding 
that the payments of money from the Federal Treasury are 
limited to those authorized by statute).

In conclusion, the Board has considered the veteran's 
contentions; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific, and the Board is bound by 
them.  The veteran has not established that she is eligible 
for educational assistance under Chapter 30.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to education benefits under the Montgomery GI 
Bill (38 U.S.C. Chapter 30) is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


